Citation Nr: 1542478	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  13-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1960.

This case originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Department of Veterans Affairs (VA) regional office (RO) in San Juan, the Commonwealth of Puerto Rico.  In November 2014, the Board reopened a claim for entitlement to service connection for a psychiatric disability and denied the reopened claim.  

The Veteran appealed the November 2014 denial of the reopened claim to the United States Court of Appeals for Veterans Claims (Court).  The November 2014 Board denial was vacated and remanded back to the Board by the Court in an April 2015 Order, based on an April 2014 Joint Motion for Partial Remand (Joint Motion).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the April 2015 Joint Motion, the Board erred in failing to obtain all relevant treatment records from VA, as the Veteran indicated in a statement received by VA in October 2012 that he had received outpatient treatment at VA.  A September 2015 statement on behalf of the Veteran from his attorney also refers to VA treatment records from the San Juan Medical Center that are not currently of record.  Because there are no recent VA treatment records on file, additional development is required prior to final Board adjudication.

Accordingly, the case is REMANDED for the following actions:

1.  The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for psychiatric disability since his separation from active duty in October 1960.  After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran.

Regardless of the response, the RO must attempt to obtain all VA treatment records for the Veteran.  All attempts to obtain these records must be documented in the claims file.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

If private records are identified, the RO must make two attempts to obtain them, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  The RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether he has an acquired psychiatric disability due to service.  After reviewing the record and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran has an acquired psychiatric disorder that began in service, was caused by service, or is otherwise related to service. A complete rationale must be provided for any opinion expressed.  

3.  The Veteran is notified that  that it is his responsibility to report for this examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  After the above has been completed, the RO will consider all of the evidence of record, to include any evidence obtained as a result of this remand, and will readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case will be provided to the Veteran and his attorney and they will be given an appropriate period of time in which to respond.  Thereafter, the appeal will be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

